972 So.2d 296 (2008)
Victor FUNDORA, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2620.
District Court of Appeal of Florida, First District.
January 23, 2008.
*297 Victor Fundora, pro se, Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion, in which he asserts that he was improperly sentenced to drug-offender probation although none of the underlying convictions were for offenses contained within chapter 893, Florida Statutes. A defendant may not be sentenced to drug-offender probation unless he has been convicted of an enumerated chapter 893 offense. See Parker v. State, 839 So.2d 736, 737 (Fla. 1st DCA 2003).
We therefore reverse the trial court's order and remand for the court to attach records conclusively refuting the appellant's claim or to resentence the appellant without the drug-offender probation.
REVERSED AND REMANDED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.